Citation Nr: 0404562	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with nephropathy, neuropathy, and impotence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end-stage renal 
disease, status-post kidney transplant.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2003, a 
transcript of which is of record.

Despite numerous efforts on the part of the RO, the veteran's 
service medical records are not on file.  Further, a 
September 2000 Administrative Decision concluded that further 
efforts to obtain the needed records would be futile, and 
that the records requested were not available.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the- doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, the Board finds that additional development is 
necessary to comply with the duty to assist.

The evidence of record includes private medical statements 
from R. K. D., M.D. (Dr. D), dated in October 1999 and June 
2002.  In pertinent part, the June 2002 statement is 
addressed to the Social Security Administration (SSA), and 
appears to be in reference to a claim for disability 
benefits.  Moreover, this statement pertains to the effect of 
the veteran's medical conditions on his employability, 
particularly his hypertension, diabetes, and end-stage renal 
disease.  However, it does not appear that records were ever 
requested from the SSA.  The Court has long held that the 
duty to assist includes requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  
Accordingly, the Board concludes that a request should be 
made for these records.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in November 2003, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


